Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1873
                       Lower Tribunal No. 09-59626
                          ________________


                             Paul Steinberg,
                                  Appellant,

                                     vs.

                          Robyn Marlin, et al.,
                                 Appellees.



     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Veronica Diaz, Judge.

     Scott Jay Feder, P.A., and Scott Jay Feder, for appellant.

    Bruce S. Rogow, P.A., Bruce S. Rogow, and Tara A. Campion (Cedar
Mountain, NC), for appellees.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979); Zarate v. Deutsche Bank Nat. Trust Co., 81 So. 3d

556, 558 (Fla. 3d DCA 2012) (“Where there is no record of the testimony of

witnesses or of evidentiary rulings, and where a statement of the record has

not been prepared pursuant to Florida Rule of Appellate Procedure

9.200(a)(3) or (b)(3), a judgment which is not fundamentally erroneous on its

face must be affirmed.”).




                                     2